Exhibit 10.13

Executed Version

 

AMENDMENT NO.  2 TO THE

MANAGEMENT SERVICES AGREEMENT

 

THIS AMENDMENT NO.  2 TO THE MANAGEMENT SERVICES AGREEMENT (this “Amendment”) is
executed on December 16, 2019, but made effective as of January 1, 2020 (the
“Effective Date”) by and among Kimbell Royalty Partners, LP, a Delaware limited
partnership (the “Partnership”), Kimbell Royalty GP, LLC, a Delaware limited
liability company and the general partner of the Partnership (together with the
Partnership, the “Partnership Parties”), and Kimbell Operating Company, LLC, a
Delaware limited liability company (“Kimbell Operating”). The Partnership
Parties and Kimbell Operating are sometimes referred to in this Amendment each
as a “Party” and collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Parties entered into that certain Management Services Agreement,
effective as of February 8, 2017  (as amended, the “Management Services
Agreement”);

 

WHEREAS, the Parties entered into that certain Amendment No. 1 to the Management
Services Agreement, effective as of January 1, 2019; and

 

WHEREAS,  pursuant to Sections 3.5 and 13.2 of the Management Services
Agreement, the Parties desire to amend the Management Services Agreement, as set
forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and the
respective covenants, agreements and conditions contained in this Amendment, as
well as other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree to amend the Management
Services Agreement as set forth below.

 

ARTICLE I

AMENDMENT OF MANAGEMENT SERVICES AGREEMENT

Section 1.1      Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Management
Services Agreement.

Section 1.2      Amendment of the Management Services Agreement.  Effective as
of the Effective Date,  Kimbell Operating and the Partnership Parties hereby
amend and restate Section 2.2(a) of the Management Services Agreement in its
entirety as follows:

“As consideration for the Services rendered hereunder, the Partnership Parties
shall pay to Kimbell Operating each month, in advance, a fee that shall
represent a reasonable allocation of all projected costs (including its own
overhead and general and administrative costs and expenses and those of its
Affiliates) to be incurred by Kimbell Operating in providing (or causing to be
provided) such Services and that may be adjusted pursuant to Section 3.5 (the
“Services Fee”).  The Services Fee for the year ending December 31, 2020 shall
be $78,806.50 per month.  For the avoidance of doubt, in no event shall the
Services Fee include any Tax passed on to the Partnership Parties pursuant to
Section 3.4 hereof.”

 

 








 

ARTICLE II

MISCELLANEOUS

Section 2.1      Incorporation into Management Services Agreement. The terms of
this Amendment shall be incorporated by reference in the Management Services
Agreement as though set forth in full therein. In the event of any inconsistency
between the provisions of this Amendment and any other provision of the
Management Services Agreement, the terms and provisions of this Amendment shall
govern and control. Except to the extent specifically amended or superseded by
the terms of this Amendment, all of the provisions of the Management Services
Agreement shall remain in full force and effect to the extent in effect on the
date hereof. The Management Services Agreement, as modified by this Amendment,
constitutes the complete agreement between Kimbell Operating,  the Partnership
Parties and Kimbell Royalty Holdings, LLC, a Delaware limited liability company
(“Holdings”), and supersedes any prior written or oral agreements, writings,
communications or understandings of Kimbell Operating,  the Partnership Parties
and Holdings with respect to the subject matter thereof.

Section 2.2      Severability. If any provision of this Amendment is invalid,
illegal or incapable of being enforced by any rule of applicable Law, or public
policy, all other conditions and provisions of this Amendment shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Amendment are not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Amendment are consummated as
originally contemplated to the fullest extent possible.

Section 2.3      Assignment. Neither Party may assign, transfer or otherwise
alienate this Amendment or any of its rights, interests or obligations under
this Amendment (whether by operation of Law or otherwise) without the consent of
the other Party. Any attempted assignment, transfer or alienation in violation
of this Amendment shall be null, void and ineffective.

Section 2.4      Counterparts. This Amendment may be executed in one or more
counterparts (including by facsimile or other electronic transmission), each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

Section 2.5      Governing Law; Jurisdiction; Waiver of Jury Trial. The Parties
agree and consent to the application of the governing law, jurisdiction and
waiver of jury trial provisions set forth in Section 13.8 of the Management
Services Agreement in respect of this Amendment.

[Signatures of the Parties follow on the next page.]

 

 



2




 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
listed above to be effective as of the Effective Date.

 

 

 

 

 

KIMBELL ROYALTY PARTNERS, LP 

 

 

 

By:

Kimbell Royalty GP, LLC, its general partner

 

 

 

By:

/s/ Robert D. Ravnaas

 

Name:

Robert D. Ravnaas

 

Title:

Chief Executive Officer

 

 

 

 

 

KIMBELL ROYALTY GP, LLC 

 

 

 

 

 

By:

/s/ Matthew S. Daly

 

Name:

Matthew S. Daly

 

Title:

Chief Operating Officer

 

 

 

 

 

KIMBELL OPERATING COMPANY, LLC

 

 

 

 

 

By:

/s/ Matthew S. Daly

 

Name:

Matthew S. Daly

 

Title:

Chief Operating Officer

 

 

 

 

 

 

Signature Page to Amendment No. 2

to Management Services Agreement

